Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp Reports Record Earnings Up 11% BAKERSFIELD, Calif., February 14, 2008 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $869 million in assets, today announced financial results for the year ended December 31, 2007. For the year ended December 31, 2007, net income after tax was $9.4 million, an increase of 11% compared to $8.5 million in net income reported for the same period in 2006. Earnings per share for the period were $2.54 per diluted share compared to $2.29 per diluted share reported for 2006, also an increase of 11%. Net income after tax for the fourth quarter was $2.5 million, a 41% increase from $1.8 million in net income reported for the fourth quarter of 2006. Earnings per share for the fourth quarter of 2007 were $0.68 per diluted share compared to $0.47 per diluted share reported in the fourth quarter of 2006, which is an increase of 39%. The increase resulted primarily from an increase in net interest income and a reduction in provision expense for loan losses compared to the fourth quarter of 2006. Bart Hill, President, said, "We are pleased with the Companys performance in 2007 which represents our 24 th consecutive year of record profits. This performance resulted in a return on average equity of 18.76% and return on average assets of 1.21% . San Joaquin Bank also continues to be a leader in market share gains for Kern County commercial bank deposits, with a deposit share of 12.3% at mid-year 2007, up from 10.5% in 2006. San Joaquin Bank is now the fourth largest of twenty-two FDIC-insured financial institutions in the County. The Company is well positioned for growth in 2008 and will continue with vigilance to maintain excellent credit quality. Highlights for the year: Net income - up 11% to $9.4 million Loans, net of unearned fees - up 30% to $698 million Deposits - up 11% to $716 million Assets - up 16% to $869 million Shareholders Equity  up 21% to $55.4 million Income Statement Total interest income for the fourth quarter of 2007 was $14.5 million compared to $12.6 million reported in the same quarter of 2006, an increase of $1.9 million, or 15%. For the year, interest income was $55.7 million compared to $46.5 million in 2006. Strong loan demand and reinvestment of proceeds from maturing investments with higher yields were the primary driving factors for the increase. Average earning assets as a percent of average total assets increased from 92.5% at the end of 2006 to 92.8% at year-end 2007. Interest expense for the fourth quarter of 2007 was $6.7 million compared to $5.4 million for the fourth quarter of 2006. Interest expense for the year was $25.3 million compared to $17.8 million reported in 2006. A combination of increased volume of interest-bearing deposits, non-core short-term borrowings and reduction in the volume of noninterest-bearing demand deposits, along with a competitive rate environment, accounted for the increase in interest expense. Net interest margin for the comparative fourth quarters was 4.00% in 2007 and 4.37% in 2006. For the year, net interest margin decreased to 4.20% compared to 4.60% in 2006 due to competitive loan pricing and higher funding costs, as indicated above. Non-interest income was $784,000 for the fourth quarter of 2007 compared to $841,000 for the same period in 2006. The decrease was attributable to a reduction in customer services charges other than deposit fees. Non-interest income increased by $53,000 for the year in 2007 at $3.13 million compared to $3.08 million in 2006. The increase was due to an increase in service charges on deposit accounts. Non-interest expense increased to $4.1 million for the fourth quarter of 2007 compared to $4.0 million in the same period of 2006. For the year, non-interest expense increased to $16.2 million compared to $15.2 million in 2006. The increases of $100,000 for the quarter and $1.0 million for the year resulted mainly from increases in salaries and employee benefits, including normal adjustments and staff additions, and additional expense from property taxes on purchased property and increased FDIC deposit insurance assessments. The Companys efficiency ratio increased slightly from 47.9% in 2006 to 48.5% in 2007. The efficiency ratio measures the Companys operating expense to total income, net of interest expense. In the fourth quarter of 2007, the provision for loan losses was $225,000 compared to $600,000 in 2006. For the year, provision for loan losses was $900,000 compared to $1.73 million in 2006. The reduction in the provisions for the quarter and the year were due to Managements assessment of the adequacy of the allowance for loan loss reserve as it relates to overall credit quality and mix of the loan portfolio for each of those periods. The provision for loan losses is determined by Management based on an analysis of the adequacy of the allowance for loan losses using a number of recognized factors such as historical loss, industry default rates, peer group comparisons, loan quality classifications, and various economic indicators. The allowance for loan losses is routinely reported to the Board of Directors and is subject to review by our external auditors and regulatory examiners. Return on average assets for the year was 1.21% in 2007 and 1.26% in 2006. Return on average equity was 18.76% in 2007 compared to 19.48% in 2006. Balance Sheet Total assets were $869 million at December 31, 2007 compared to $749 million at December 31, 2006. This increase was mainly the result of strong loan growth. Assets grew by 16% for the year. Total loans, net of unearned fees, at the end of 2007 increased $162 million to $698 million, or 30%, compared to $536 million at the end of 2006. The increase in loans was primarily attributable to growth in real estate loans to finance construction, land development, and commercial properties . Total investment securities decreased by $35 million, or 24%, during 2007 from $148 million to $113 million. Held-to-maturity securities decreased by $34 million while available-for-sale securities decreased by $1 million, both due to normal maturities and principal reductions. 2 Total deposits were $716 million and $643 million at year-end 2007 and 2006, respectively. The increase of $73 million, or 11%, was primarily due to growth in savings and time deposit accounts. The Company continued its use of non-core funding consisting of Federal Home Loan Bank (FHLB) advances, time deposits in amounts greater than $100,000, brokered time deposits, public funds, and other borrowings as strong loan demand outpaced deposit growth. At December 31, 2007, non-core funds were $155 million compared to $95 million at December 31, 2006. Non-core funding accounted for approximately 20% of total funding at year-end 2007 and 14% at December 31, 2006. Asset Quality The Company had net loan losses of $41,000 in 2007 compared to $324,000 in net charge-offs for 2006. The allowance for loan losses was $9.3 million and $8.4 million, or 1.31% and 1.57% of loans, at December 31, 2007 and 2006, respectively. Nonperforming and restructured loans were $5,067,000 at December 31, 2007, compared to $153,000 at December 31, 2006. Of these amounts reported, nonaccrual loans were $4,747,000 and $150,000 at December 31, 2007 and 2006, respectively. The percentage of nonperforming and restructured loans to total loans, net of unearned income, was 0.73% at the end of 2007 compared to 0.03% at the end of 2006.
